FILED
                           NOT FOR PUBLICATION                                NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EPIFANIA NICOLAS,                                No. 11-55253

              Plaintiff - Appellant,             D.C. No. 2:09-CV-01737-DMG-
                                                 PJW
  v.

CITY OF RIVERSIDE, California; et al.,           MEMORANDUM*

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                          Submitted November 9, 2012**
                              Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and SINGLETON,
Senior District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for Alaska, sitting by designation.
      Epifania Nicolas appeals the district court’s grant of summary judgment for

Defendant-Appellees City of Riverside, California, Jim Brandt, Michael Medici,

and Russ Leach (collectively, “the City”). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      The district court correctly granted summary judgment to the City. Even if

Nicolas’s claim for violations of her Fourth Amendment rights under 42 U.S.C. §

1983 were not barred by collateral estoppel, the uncontroverted facts establish that

there was probable cause to arrest Nicolas. See Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986). Though Nicolas claimed to dispute several of the City’s facts in

her opposition to the motion for summary judgment, neither her asserted facts nor

any of the evidence cited controverted the facts on which the district court relied.

From these undisputed facts, the district court found the evidence revealed Nicolas

had potential motives to murder Shirazi and had close connections to the men

ultimately convicted of Shirazi’s murder. This, in combination with her actions at

the time of and following the murder, established much more than mere suspicion

or “mere propinquity.” United States v. Hillison, 733 F.2d 692, 697–98 (9th Cir.

1984); Ybarra v. Illinois, 444 U.S. 85, 91 (1979). As this evidence was sufficient

under the totality of the circumstances to “lead a [person] of ordinary care and

prudence to believe and conscientiously entertain an honest and strong suspicion


                                          2
that [Nicolas was] guilty of a crime,” Blankenhorn v. City of Orange, 485 F.3d

463, 471 (9th Cir. 2007) (internal quotations and citations omitted), the district

court did not err in finding the City met its burden of producing evidence to show

probable cause existed to arrest Nicolas, see Dubner v. City & Cnty. of S.F., 266

F.3d 959, 965 (9th Cir. 2001).

      AFFIRMED.




                                          3